     Case 2:14-cr-00052 Document 37 Filed 06/26/20 Page 1 of 3 PageID #: 123



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:14-00052

ROBERT LAMAR BATES-PORTER



           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On June 24, 2020, the United States of America

appeared by Joshua C. Hanks, Assistant United States Attorney,

and the defendant, Robert Lamar Bates-Porter, appeared in person

and by his counsel, Natalie R. Atkinson, for a hearing on the

petition seeking revocation of supervised release and amendment

thereto submitted by United States Probation Officer Mark

Ruscello.     The defendant commenced a 5-year term of supervised

release in this action on June 22, 2018, as more fully set forth

in the Judgment Including Sentence Under the Sentencing Reform

Act entered by the court on September 15, 2014.



             The court heard the admissions of the defendant and

the representations and argument of counsel.
   Case 2:14-cr-00052 Document 37 Filed 06/26/20 Page 2 of 3 PageID #: 124



           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of his supervised release by committing

a violation of federal and state law in that he stands

convicted in this court on this date of a violation of 21 U.S.C.

§ 841(a)(1) for possession with intent to distribute 400 grams

or more of a substance containing fentanyl while in Parkersburg,

West Virginia, on September 13, 2020; all as admitted by the

defendant on the record of the hearing and as set forth in the

petition on supervised release.



           And the court finding, as more fully set forth on the

record of the hearing, that the violation warrants revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violation if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.



           It is further ORDERED that the sentencing in

this matter be, and hereby is, scheduled for 1:30 p.m. on

September 23, 2020.
                                      2
   Case 2:14-cr-00052 Document 37 Filed 06/26/20 Page 3 of 3 PageID #: 125




           The defendant was remanded to the custody of the

United States Marshal pending sentencing.



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                             DATED:       June 26, 2020




                                      3
